Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 1 of 11 PageID #: 1826




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 DAVID T. SILVA,
 GERROD T. SMITH, and
 JONATHAN K. SMITH,
 Members of the Shinnecock Indian Nation,

                           Plaintiffs,                                CV 18-3648
                                                                      (SJF)(SIL)
         -against-

 BRIAN FARRISH, JAMIE GREENWOOD, EVAN
 LACZI, BASIL SEGGOS, NEW YORK STATE
 DEPARTMENT OF ENVIRONMENTAL
 CONSERVATION, and SUFFOLK COUNTY
 DISTRICT ATTORNEY’S OFFICE,

                            Defendants.
 -----------------------------------------------------------------x


          STATE DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
          PLAINTIFF’S OBJECTIONS TO REPORT AND RECOMMENDATIONS


                                                      LETITIA JAMES
                                                      Attorney General of the State of New York
                                                      200 Old Country Road, Suite 240
                                                      Mineola, New York 11501
                                                      (516) 248-3302
                                                      Attorneys for State Defendants




                                                      RICHARD HUNTER YORKE
                                                      Assistant Attorney General
                                                      Of Counsel
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 2 of 11 PageID #: 1827




                                 PRELIMINARY STATEMENT

        Defendants New York State Department of Environmental Conservation, Basil Seggos,

 Brian Farrish, and Evan Laczi (“State Defendants”) respectfully submit this Memorandum of

 Law in Opposition to Plaintiffs’ Objections, dated June 10, 2020, D.E. 90 (“Pls’ Objections”) to

 Magistrate Judge Locke’s Report and Recommendations, dated May 27, 2020, D.E. 89 (“R&R”).

        Plaintiffs’ Objections are a resurrection of their earlier arguments, offering nothing

 beyond the arguments from their papers in opposition to summary judgment. As Plaintiffs’

 arguments are mere repetition of their opposition to the motions for summary judgment, the

 Court need only review Magistrate Judge Locke’s R&R for clear error. As the R&R is thorough

 and well-reasoned, containing no error of fact or law, the Court should accept it in its entirety,

 and grant State Defendants’ motion for summary judgment.

                                    STANDARD OF REVIEW

        Where a specific, timely objection has been made to any portion of a Report and

 Recommendation, the District Court Judge reviews that portion de novo. See Harper v. Brooklyn

 Children's Ctr., 2014 U.S. Dist. LEXIS 37649, *2 (E.D.N.Y. March 20, 2014). However,

 “[g]eneral objections, or ‘objections that are merely perfunctory responses argued in an attempt

 to engage the district court in a rehashing of the same arguments set forth in the original papers

 will not suffice to invoke de novo review because such objections would reduce the magistrate's

 work to something akin to a meaningless dress rehearsal.’” Stair v. Calhoun, 2015 U.S. Dist.

 LEXIS 42766, *3 (E.D.N.Y. March 31, 2015)(internal citations omitted). Instead, if a party

 merely reiterates their original arguments, the court reviews the Report and Recommendations

 for clear error only. See Brooks v. Educ. Bus Transp., 2015 U.S. Dist. LEXIS 153309, *3

 (E.D.N.Y. November 12, 2015).




                                                   1
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 3 of 11 PageID #: 1828




        Clear error will be found, after review of the entire record, only if a court is left with the

 “definite and firm conviction that a mistake has been committed.” United States v. Snow, 462

 F.3d 55, 72 (2d Cir. 2006); Farmer v. Fzoad.com Enters., 2019 U.S. Dist. LEXIS 142208, *5,

 2019 WL 3948175 (S.D.N.Y. Aug 21, 2019).

        “Furthermore, even in a de novo review of a party's specific objections, the Court

 ordinarily will not consider arguments, case law and/or evidentiary material which could have

 been, but were not, presented to the magistrate judge in the first instance.” Libbey v. Vill. of Atl.

 Beach, 982 F. Supp. 2d 185, 199 (E.D.N.Y. 2013)(internal citations omitted); see also Charlot v.

 Ecolab, Inc., 97 F. Supp. 3d 40, 51-52 (E.D.N.Y. 2015)(“it is well-established in this district and

 circuit that a district court generally will not consider new arguments raised for the first time in

 objections to a magistrate judge's report and recommendation that could have been raised before

 the magistrate but were not.”).

                                            ARGUMENT

        Plaintiffs’ Objections fail because they merely regurgitate their prior arguments. In

 arguing against Eleventh Amendment Sovereign Immunity, Plaintiffs repeat the arguments of

 their Memorandum of Law in Opposition to the State Defendants’ Motion for Summary

 Judgment, D.E. 84-13 (“Pls’ Opp.”). Likewise, in arguing against Younger abstention, Plaintiffs

 simply reiterate the arguments from their opposition to summary judgment. In alleging

 discriminatory intent under 42 U.S.C. §§ 1981, 1982, Plaintiffs rehash prior arguments they have

 unsuccessfully advanced throughout this litigation. Likewise, Plaintiffs have merely reiterated

 their prior arguments concerning standing, and Defendant Seggos’ personal involvement.

 Further, in objecting to the R&R’s recitation of relevant facts, Plaintiffs’ true objection is that the

 R&R did not apply their ultimate legal theories and conclusions as “facts.”




                                                   2
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 4 of 11 PageID #: 1829




         In short, rather than making proper objections to the R&R, Plaintiffs have attempted the

 improper second bite at the apple through their papers.

                     Plaintiffs’ Irrelevant Documents Were Properly Denied

         Plaintiffs objects to the R&R’s recommendation that leave to file their proposed exhibits

 be denied. Plaintiffs—as they do throughout their objections—merely reiterate the arguments

 already made. However, the R&R was correct to conclude that these proposed exhibits are

 irrelevant.

         As noted by the R&R, the documents that Plaintiffs proposed concerned an entirely

 different subject from this case: specifically, remediation of pollution in the St. Lawrence River.

 They involved an entirely different geographic area, and an entirely different tribe—the Saint

 Regis Mohawk Tribe—with an entirely different historical context. As the R&R points out,

 there is no mention of elver eels, or fishing regulation more broadly.

         Plaintiffs offered these documents without context, and without a persuasive argument of

 how they are relevant to the facts at issue in this lawsuit. The R&R notes that Plaintiffs failed to

 draw any connection between the press release and their opposition to the motion for summary

 judgment. Now, to draw a tenuous connection, Plaintiffs conclude with unsupported

 speculations that the elver eel must be “implicit” in the “use rights” that are the subject matter of

 the press release. Unsurprisingly, Plaintiffs do not so much as attempt to support their

 speculation. There was no error in the R&R, as the press release is entirely irrelevant to this

 lawsuit.




                                                   3
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 5 of 11 PageID #: 1830




              Plaintiffs Mischaracterize Their Legal Arguments as Relevant Facts

        Plaintiffs state that they object to the relevant facts section of the R&R. See Pls’

 Objections at p. 5. However, a review of their papers reveals their true objection—that their

 ultimate legal argument of retained aboriginal rights was not regarded as a “fact” by the R&R.

        Moreover, the R&R’s analysis is based upon sovereign immunity, jurisdictional

 arguments, and standing. Plaintiffs’ proposed “facts” are not relevant to this legal analysis.

 Indeed, their inclusion would further support the R&R’s analysis that the true nature of

 Plaintiffs’ claims requires the application of Idaho v. Coeur D'Alene Tribe, 521 U.S. 261, 282

 (1997) and W. Mohegan Tribe & Nation v. Orange County, 395 F.3d 18, 22 (2d Cir. 2004). This

 is because these “facts” further support the assertion that Plaintiffs seek “a determination that the

 lands in question are not even within the regulatory jurisdiction of the State.” Id., citing Coeur

 D’Alene. W. Mohegan Tribe, 395 F.3d at 23. Plaintiffs’ “facts” continue to press their ultimate

 argument that they have unextinguished aboriginal rights that negate the State’s regulatory

 authority, that the area in question is “disputed” and is in fact under the jurisdiction of the

 Shinnecock tribe, and that the boundaries of the Shinnecock reservation are not settled. Despite

 Plaintiffs’ protestations, these are precisely the claims of unreliquished rights, contested

 sovereignty, and lack of state regulatory jurisdiction that led the Courts to conclude that the

 Eleventh Amendment barred suit in Coeur D’Alene and W. Mohegan Tribe.

        Plaintiffs’ objections concerning the personal involvement of Commissioner Seggos

 simply reiterate the arguments of their opposition to summary judgment. See Pls’ Opp. at pp.

 33-34, D.E. 84-13. Plaintiffs rely on the same out-of-context arguments that in fact show no

 personal involvement on the part of Seggos. Plaintiffs are unable to show the required personal

 involvement of Commissioner Seggos as to these intentional discrimination statutes. Where




                                                    4
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 6 of 11 PageID #: 1831




 objections merely rehash arguments presented to the Magistrate Judge, the standard of review by

 the District Court is not de novo but clear error. See Sibley v. Choice Hotels Int'l, Inc., 304

 F.R.D. 125, 130, 2015 U.S. Dist. LEXIS 319 (E.D.N.Y. 2015).

              The R&R Correctly Concludes that Ex Parte Young Does Not Apply

        Plaintiffs perfunctorily object to the R&R’s analysis of Eleventh Amendment Sovereign

 Immunity and the non-application of the Ex Parte Young exception under Idaho v. Coeur

 D'Alene Tribe, 521 U.S. 261 (1997), and W. Mohegan Tribe & Nation v. Orange County, 395

 F.3d 18 (2d Cir. 2004). However, Plaintiffs point to no error of law or analysis in the R&R’s

 application of these precedents.

        Plaintiffs claim that the R&R misstates the relief they seek, and claim that they seek only

 a “use right” of the waters. Plaintiffs parrot an argument they made in opposition to the State

 Defendants’ motion for summary judgment. See Pls’ Opp. at pp. 3-8, D.E. 84-13. This is again

 a reiteration of prior arguments, requiring only review for clear error. Sibley v. Choice Hotels

 Int'l, Inc., 304 F.R.D. 125, 130.

        Plaintiffs’ arguments in fact reinforce the application of Coeur d’Alene and W. Mohegan.

 Plaintiffs’ protestation that they seek a mere “use right” is spurious, because to claim such a

 right, they argue that ownership of the waters is contested, and in fact their aboriginal title was

 never extinguished. Plaintiffs seek to be exclusively free from any state regulation in “usual and

 customary Shinnecock fishing waters,” and in fact argue that they maintain aboriginal title.

 Their assertion that they seek an ill-defined “use right” falls flat. Plaintiffs seek a determination

 that the State does not have regulatory jurisdiction over what they consider “contested” waters.

 The analysis of the Report and Recommendation is correct.




                                                   5
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 7 of 11 PageID #: 1832




         Plaintiffs’ reliance on two recent Native American Supreme Court cases, Herrera v.

 Wyoming, 139 S. Ct. 1686 (2019) and Wash. State Dep't of Licensing v. Cougar Den, Inc., 139 S.

 Ct. 1000 (2019), is misplaced, and Plaintiffs do not articulate how these inapposite cases alter the

 analysis of the R&R. As pointed out by Plaintiffs, these are explicit treaty law cases that

 addressed congressional intent and interpretation of specific treaty terms; these cases do not

 address the claims Plaintiffs make here of having unextinguished aboriginal rights. Nor do they

 address sovereign immunity or the application of Coeur d’Alene and W. Mohegan. Their

 similarity ends at the fact that they are Native American law cases.

         Likewise, Plaintiffs’ reliance on Unkechaug Indian Nation v. NYS Dept. of

 Environmental Conservation is misdirected, as Judge Kuntz’s decision on the motion to dismiss

 did not analyze or even address Coeur d’Alene and W. Mohegan, in stark contrast to the R&R

 here. See Unkechaug Indian Nation v. New York State Dep't of Envtl. Conservation, 2019 U.S.

 Dist. LEXIS 73727, 2019 WL 1872952 (E.D.N.Y. April 23, 2019).

                The R&R Correctly Concludes that Younger Abstention Applies

         Plaintiffs attempt to avoid the bar of Younger abstention by claiming that they abandoned

 their state court appeal. However, as correctly noted in the R&R, “A state action is considered

 pending for Younger purposes through the completion of the state appeals process, even if the

 federal plaintiff has failed to exercise his state appellate rights.” Jureli, LLC v. Schaefer, 53 F.

 Supp. 3d 552, 559 (E.D.N.Y. 2014)(internal citations and quotations omitted); see also Sei

 Young Choi v. Young Jin Kim, 1997 U.S. Dist. LEXIS 15630 (E.D.N.Y. 1997) (same), aff’d 166

 F.3d 1201 (2d Cir. 1998); Huffman v. Pursue, Ltd., 420 U.S. 592, 608 (1975) (stating “a

 necessary concomitant of Younger is that a party in appellee's posture must exhaust his state

 appellate remedies before seeking relief in the District Court . . .”). It is irrelevant that Plaintiffs




                                                    6
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 8 of 11 PageID #: 1833




 believe that appeal was futile. See Glatzer v. Barone, 394 Fed. Appx. 763, 765 (2d Cir. 2010);

 Hassan v. Marks, 2017 U.S. Dist. LEXIS 130931, *14-15 (E.D.N.Y. Aug. 15, 2017) (Locke,

 M.J.).

            Plaintiffs repeat their prior argument that a bad faith exception to Younger abstention

 applies. As Plaintiffs merely rehash prior arguments, the Court need only review this section of

 the R&R for clear error. See Bartels v. Inc. Vill. of Lloyd Harbor, 97 F. Supp. 3d 198, 204

 (E.D.N.Y. 2015).

            Plaintiffs resurrect their argument that bad faith applies due to State Defendants’ failure

 to consult with the Shinnecock Indian Nation pursuant to a publicly available 2009 DEC

 document: CP-42, Contact, Cooperation, and Consultation with Indian Nations. 1 As Plaintiffs’

 argument merely reprises their previous argument in opposition to State Defendants’ motion for

 summary judgment (Pls’ Opp. at pp. 8-13, D.E. 84-13), the Court need only review for clear

 error. Bartels, 97 F. Supp. 3d at 204. Plaintiffs also repeat their meritless arguments regarding

 the Affidavit of James Gilmore, which was submitted in this litigation in opposition to Plaintiffs’

 motion for a preliminary injunction. Unable to address the R&R’s analysis that Plaintiffs failed

 to demonstrate that the Gilmore Affidavit was used in Plaintiff Silva’s prosecution or

 demonstrated bad faith in the prosecution’s motivation, Plaintiffs instead vaguely insinuate that

 Gilmore is “a highly placed person within State Defendant NYSDEC’s agency” and that “he is

 consulted before, during and after many official actions . . .” Plaintiffs’ fanciful argument is

 inadequate, where they have failed to demonstrate any bad faith.




 1
     <https://www.dec.ny.gov/docs/permits_ej_operations_pdf/cp42.pdf> (last visited 6/17/20)


                                                           7
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 9 of 11 PageID #: 1834




                          Plaintiffs Gerrod and Jonathan Lack Standing

         As Plaintiffs once again reiterate their arguments from their opposition to summary

 judgment, see Pls’ Opp. at pp. 14-15, D.E. 84-13, the Court need only review the portion of the

 R&R addressing standing for clear error. See Watson v. Astrue, 2010 U.S. Dist. LEXIS 39717,

 *2 (S.D.N.Y. 2010)(“To the extent, however, that the party makes only conclusory or general

 arguments, or simply reiterates the original arguments, the Court will review the Report strictly

 for clear error.”)(internal citations omitted).

         Plaintiffs’ Complaint alleged only that Gerrod and Jonathan were subject to temporally

 remote dismissed prosecutions. These dismissed proceedings are over a decade old. These

 remote prosecutions, unrelated to the elver eel, fail to demonstrate a concrete and particularized

 injury. As stated now three times in this case, Plaintiffs Gerrod and Jonathan lack standing

 because their request for injunctive relief is entirely speculative and remote. See Memorandum

 and Order of Hon. Feuerstein, dated July 31, 2018, at pp. 10-11, D.E. 48; R&R, dated May 27,

 2020 at pp. 27-28, D.E. 89; Report and Recommendations, dated January 7, 2019, pp. 36-39,

 D.E. 63. As stated in the R&R, Plaintiffs’ reliance on Unkechaug Indian Nation v. New York

 State Dep't of Envtl. Conservation, 2019 U.S. Dist. LEXIS 73727, 2019 WL 1872952, is

 misplaced, as Plaintiffs here have articulated no concrete plan to show they could “reasonably

 expect to encounter a genuine threat of criminal prosecution in the future to confer standing,” as

 was at issue in Unkechaug. Plaintiffs Gerrod and Jonathan have failed to demonstrate any

 evidence of continued fishing for elver eels—or indeed ever fishing for elver eels—or intent to

 do so, such that they could establish a concrete and particularized injury. R&R at p. 28, D.E. 89.

         The R&R concludes that Plaintiffs lack standing as to the injunctive and declaratory

 relief they seek. This lack of standing precludes their claims, independent of the Eleventh




                                                   8
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 10 of 11 PageID #: 1835




  Amendment bar. R&R p. 28-29, D.E. 89. Plaintiffs’ objections merely rehash their previous

  argument, and the Court need only review for clear error. See Dimartino v. Berryhill, 327 F.

  Supp. 3d 533, 535-536 (E.D.N.Y. 2018). Plaintiffs, in merely repeating prior arguments, attempt

  the forbidden second bite at the apple. See Cabrera v. Schafer, 2017 U.S. Dist. LEXIS 45685,

  *8 (E.D.N.Y. March 27, 2017).

             Plaintiffs’ 42 U.S.C. §§ 1981, 1982 Claims Fail to Show Racial Animus

         Plaintiffs fail to address the R&R’s legal analysis of their Section 1981 and 1982 claims,

  instead making only a perfunctory objection, that does not shift this Court beyond a clear error

  review. See Farmer v. Fzoad.com Enters., 2019 U.S. Dist. LEXIS 142208, *5, 2019 WL

  3948175 (S.D.N.Y. Aug. 21, 2019). Plaintiffs recycle their argument that internal DEC emails

  and failure to consult with the Shinnecock tribe show that the Shinnecock people were racially

  profiled and targeted for prosecution. Pls’ Opp. at pp. 32-33, D.E. 84-13. Plaintiffs continue to

  misunderstand their burden of showing the motivation of intentional racial discrimination under

  their individual capacity claims. The Court should review this section of the R&R for clear error

  only. Reeder v. Young, 2018 U.S. Dist. LEXIS 49145, *6 (N.D.N.Y. March 6, 2018)(“when an

  objection merely reiterates the same arguments made by the objecting party in its original papers

  submitted to the magistrate judge, the Court subjects that portion of the report-recommendation

  challenged by those arguments to only a clear error review.”)(emphasis in original).

         Further, Plaintiffs have failed to object to the R&R’s analysis that Gerrod and Jonathan’s

  claims are time-barred, thus that recommendation should be accepted.

         The R&R’s analysis is correct. Plaintiffs have alleged no facts showing that Plaintiffs

  were treated less favorably than white citizens, or that the State Defendants enforced the law in a




                                                   9
Case 2:18-cv-03648-SJF-SIL Document 92 Filed 06/23/20 Page 11 of 11 PageID #: 1836




  discriminatory manner, and that Defendants Farrish, Laczi or Seggos were motivated by racial

  animus.

                                            CONCLUSION

         Judge Locke’s R&R is well-reasoned and supported by the applicable law and facts.

  Plaintiffs have merely repeated their prior arguments, and the R&R is not clearly erroneous. For

  these reasons, State Defendants respectfully request that this Court accept the Report and

  Recommendations of Judge Locke in their entirety and grant the State Defendants’ motion for

  summary judgment.


  Dated: Mineola, New York
         June 23, 2020
                                                       LETITIA JAMES
                                                       Attorney General of the State of New York
                                                       Attorney for State Defendants

                                                  By: /s/ Richard Yorke________
                                                      Richard Hunter Yorke
                                                      Assistant Attorney General
                                                      200 Old Country Road - Suite 240
                                                      Mineola, New York 11501
                                                      (516) 248-3302

  To:    Scott Michael Moore, Esq.
         Moore International Law PLLC
         45 Rockefeller Plaza, 20th Floor
         New York, New York 10111
         smm@milopc.com
         via ECF

         Brian C. Mitchell, Esq.
         Suffolk County Attorney
         H. Lee Dennison Building
         100 Veterans Memorial Hwy.
         P.O. Box 6100
         Hauppauge, NY 11788
         brian.mitchell@suffolkcountyny.gov
         via ECF



                                                  10
